EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2019-084358, filed in Japan on April 25, 219, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 6, 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image pickup apparatus comprising a display unit, a grip, an operation unit comprising a touch operation member that is used for a slide operation that designates any one of taken contents and that extends in a slide direction, a first instruction member used for a take instruction, and a second 
Regarding claim 12, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image pickup lens that is detachably attached to an image pickup apparatus, the image pickup apparatus comprising a display unit, a grip, an operation unit comprising a touch operation member that is used for a slide operation that designates any one of taken contents and that extends in a slide direction, a first instruction member used for a take instruction, and a second instruction member used for a retake instruction, and a controller that changes a display content on the display unit according to a slide operation to the touch operation member, wherein the operation unit is provided between the grip and the display unit in a direction that perpendicularly intersects with the slide direction of the touch operation member, wherein the first instruction member and the second instruction member are provided between the touch operation member and the grip in the direction that perpendicularly intersects with the slide direction, and wherein the first instruction .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2021/0055635 to Guo et al. teaches a camera grip with multiple buttons and a display.
U.S. Patent Publication No. 2019/0075235 to Henry et al. teaches an accessory for holding a camera.
U.S. Patent Publication No. 2021/0026228 to Wei et al. teaches a camera handle with control features.
U.S. Patent Publication No. 2010/0214470 to Cottagnoud teaches an adjustable handle for a camera.
U.S. Patent No. 10,415,742 to Kundu et al. teaches a grip for an imaging device that includes a display and control buttons.
U.S. Design Patent No. D805,120 to Morishita teaches a hand grip for a video camera.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GARY C VIEAUX/Primary Examiner, Art Unit 2697